GILBERT, Circuit Judge.
The appeal was taken in this case from the final order of the district court granting Eber T. Dunning a discharge from all debts and claims which were made provable by the acts of congress relating to bankruptcy which existed on the 3d day of September, 1898. No assignment of errors was filed in the district court, and the requirements of our rule 11 in that respect were wholly disregarded. On account of such failure to comply with the rule, the judgment of the district court will be affirmed. U. S. v. Goodrich, 4 C. C. A. 160, 54 Fed. 21; Insurance Co. v. Conoley, 11 C. C. A. 116, 63 Fed. 180. We place our judgment of affirmance wholly upon the ground indicated, in the hope that attention may be drawn to the necessity of compliance with the rule. It may be added that upon the, hearing of the cause not only was no “plain error not • assigned” suggested, but, upon the contrary, the court was convinced that upon the merits the decision of the district court was not erroneous.